Case 20-41308           Doc 121       Filed 03/13/20 Entered 03/13/20 09:43:49                     Main Document
                                                 Pg 1 of 14


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    Jointly Administered
                                                           )
                                                           )    Related Docket No.: 13

                      INTERIM ORDER DETERMINING ADEQUATE
                ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES

                    Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

 order (this “Interim Order”), pursuant to sections 105(a) and 366 of the Bankruptcy Code and

 Bankruptcy Rules 6003 and 6004, (a) determining that the Proposed Adequate Assurance provides

 the Utility Providers with adequate assurance of payment within the meaning of section 366 of the

 Bankruptcy Code, (b) prohibiting the Utility Providers from altering, refusing, or discontinuing

 services, (c) approving the Proposed Adequate Assurance Procedures, and (d) granting related

 relief, all as more fully described in the Motion; and it appearing that this Court has jurisdiction to

 consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local

 Rules of the United States District Court for the Eastern District of Missouri; and it appearing that

 venue of the Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28

 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28

 U.S.C. § 157(b); and it appearing that proper and adequate notice of the Motion has been given

 and that no other or further notice is necessary; and a hearing having been held to consider the




 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-41308         Doc 121     Filed 03/13/20 Entered 03/13/20 09:43:49               Main Document
                                             Pg 2 of 14


 relief requested in the Motion; and upon consideration of the First Day Declarations; and upon the

 record of the hearing and all of the proceedings had before the Court; and the Court having found

 and determined that the relief sought in the Motion is in the best interests of the Debtors, their

 estates, their creditors and all other parties in interest; and that the legal and factual bases set forth

 in the Motion establish just cause for the relief granted herein; and after due deliberation and

 sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED on an interim basis to the extent set forth herein.

                 2.      All Utility Providers are prohibited from altering, refusing, or discontinuing

 service to, or discriminating against, the Debtors as a result of the Debtors’ bankruptcy filing or

 any outstanding prepetition invoices, or requiring payment of a deposit or receipt or any other

 security for continued service postpetition, other than in accordance with the Proposed Adequate

 Assurance Procedures.

                 3.      The following Proposed Adequate Assurance Procedures are approved in

 all respects:

                         (a)     If an amount relating to Utility Services provided postpetition by a
                                 Utility Provider is unpaid, and remains unpaid beyond any
                                 applicable grace period, such Utility Provider may request a
                                 disbursement from the Adequate Assurance Account by giving
                                 notice to: (i) the Debtors, One Metropolitan Square, 211 North
                                 Broadway, Suite 2600, St. Louis, Missouri 63102, Attention: Cody
                                 Nett, Esq.; (ii) proposed counsel to the Debtors, (A) Paul, Weiss,
                                 Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas,
                                 New York, NY 10019, Attention: Alice Belisle Eaton, Esq., and
                                 Patrick M. Steel, Esq., and (B) Armstrong Teasdale LLP, 7700
                                 Forsyth Boulevard, Suite 1800, St. Louis, Missouri 63105,
                                 Attention: Richard W. Engel, Jr., Esq., and John G. Willard, Esq.;
                                 and (iii) counsel to the official committee of unsecured creditors (if
                                 any) appointed in these chapter 11 cases (collectively,
                                 the “Adequate Assurance Notice Parties”). The Debtors shall honor
                                 such request within five (5) business days after the date the request
Case 20-41308   Doc 121   Filed 03/13/20 Entered 03/13/20 09:43:49            Main Document
                                     Pg 3 of 14


                          is received by the Debtors, subject to the ability of the Debtors and
                          any such requesting Utility Provider to resolve any dispute
                          regarding such request without further order of the Court; provided
                          that in no event shall a Utility Provider be permitted to receive
                          aggregate disbursements in excess of the total amount set forth for
                          such Utility Provider under the column labeled “Proposed Adequate
                          Assurance Deposit” on the Utility Services List.

                   (b)    The portion of the Adequate Assurance Deposit attributable to each
                          Utility Provider shall be removed from the account and returned to
                          the Debtors on the earlier of (i) the Debtors’ termination of Utility
                          Services from such Utility Provider or (ii) the effective date of any
                          chapter 11 plan approved in these chapter 11 cases.

                   (c)    Any Utility Provider desiring additional assurances of payment must
                          serve a written request (an “Additional Assurance Request”) on the
                          Adequate Assurance Notice Parties so that it is actually received by
                          the Adequate Assurance Notice Parties no later than twenty (20)
                          days after the entry of an order granting the relief requested herein
                          (the “Request Deadline”).

                   (d)    Any Additional Assurance Request must (i) set forth the location(s)
                          for which Utility Services are provided, the account number(s) for
                          such location(s), and the outstanding balance for each account,
                          (ii) provide a report on and certify the Debtors’ payment history on
                          each account for the previous twelve (12) months, (iii) disclose any
                          existing security deposit, (iv) provide an explanation of why the
                          requesting Utility Provider believes the Proposed Adequate
                          Assurance is not Adequate Assurance of future payment, and
                          (v) specify the amount and nature of Adequate Assurance that would
                          be satisfactory to the Utility Provider.

                   (e)    Without further order of the Court, the Debtors may (i) enter into
                          agreements granting additional Adequate Assurance to a Utility
                          Provider, including cash deposits, prepayments, or other forms of
                          security if determined by the Debtors to be reasonable, and
                          (ii) extend the Debtors’ time to file a Determination Motion (as
                          defined below).

                   (f)    If the Debtors determine that an Additional Assurance Request is
                          unreasonable, then such Utility Provider shall have the greater of
                          (i) twenty (20) days from the receipt of the Proposed Orders or
                          (ii) thirty (30) days from the entry of the Proposed Orders
                          (the “Resolution Period”) to negotiate with the Debtors to resolve
                          the Utility Provider’s Additional Assurance Request; provided that
                          the Debtors and Utility Provider may extend the Resolution Period
Case 20-41308        Doc 121    Filed 03/13/20 Entered 03/13/20 09:43:49           Main Document
                                           Pg 4 of 14


                                by mutual agreement. If a resolution is not reached within the
                                Resolution Period, then the Debtors shall file a motion
                                (the “Determination Motion”) pursuant to section 366(c)(3) of the
                                Bankruptcy Code seeking a determination from the Court that the
                                Adequate Assurance Deposit, plus any additional consideration
                                offered by the Debtors, constitutes Adequate Assurance of payment.
                                Pending resolution of any such Determination Motion, the Utility
                                Provider filing such Additional Assurance Request shall be
                                prohibited from altering, refusing, or discontinuing service to the
                                Debtors on account of the commencement of these chapter 11 cases,
                                unpaid charges for prepetition services, or on account of any
                                objections to the Debtors’ Proposed Adequate Assurance.

                        (g)     The Proposed Adequate Assurance shall be deemed Adequate
                                Assurance of payment for any Utility Provider that fails to make an
                                Additional Assurance Request.

                4.      A Utility Provider shall be deemed to have received adequate assurance of

 payment satisfactory to such Utility Provider in compliance with section 366 of the Bankruptcy

 Code unless and until, subject to the limitations of this Interim Order, (a) the Debtors agree to

 (i) an Additional Assurance Request or (ii) an alternative adequate assurance payment with the

 Utility Provider during the Resolution Period; or (b) this Court enters an order at any

 Determination Hearing requiring that additional adequate assurance of payment be provided.

                5.      The Debtors’ Proposed Adequate Assurance is hereby approved and is

 deemed adequate assurance of payment as such term is used in section 366 of the Bankruptcy

 Code.

                6.      The Debtors shall cause the Adequate Assurance Deposit to be transferred

 to the Adequate Assurance Account within five (5) business days of the entry of this Interim Order.

                7.      The Debtors are authorized, in their sole discretion, to amend the Utility

 Services List to add or remove a Utility Provider and this Interim Order shall apply to any such

 Utility Provider that is subsequently added to the Utility Services List.
Case 20-41308         Doc 121     Filed 03/13/20 Entered 03/13/20 09:43:49            Main Document
                                             Pg 5 of 14


                8.        The Adequate Assurance Deposit shall be removed from the Adequate

 Assurance Account on the earlier of (a) the Debtors’ termination of Utility Services from such

 Utility Provider, or (b) the effective date of any chapter 11 plan approved in these chapter 11 cases.

                9.        The Debtors shall serve a copy of this Interim Order on each Utility Provider

 listed on the Utility Services List within two (2) business days after the date this Interim Order is

 entered, and shall promptly serve this Interim Order on each Utility Provider subsequently added

 by the Debtors to the Utility Services List.

                10.       All applicable banks and other financial institutions are hereby authorized

 to receive, process, honor and pay any and all checks, drafts, wires, check transfer requests,

 automated clearing house transfers and other payment orders drawn or issued by the Debtors under

 this Interim Order, whether presented or issued before or after the Petition Date to the extent the

 Debtors have good funds standing to their credit with such bank or other financial institution. Such

 banks and financial institutions are authorized to rely on representations of the Debtors as to which

 checks, electronic funds transfer requests, and payment orders are authorized to be paid pursuant

 to this Interim Order without any duty of further inquiry and without liability for following the

 Debtors’ instructions.

                11.       The Debtors are authorized to issue postpetition checks, or to affect

 postpetition fund transfer requests, in replacement of any checks or fund transfer requests that are

 dishonored as a consequence of these chapter 11 cases with respect to amounts authorized to be

 paid herein.

                12.       Notwithstanding anything in the Motion or this Interim Order to the

 contrary, any payment made or action taken by any of the Debtors pursuant to the authority granted

 herein, as well as the exercise of any and all rights and authorizations granted or approved
Case 20-41308         Doc 121   Filed 03/13/20 Entered 03/13/20 09:43:49            Main Document
                                           Pg 6 of 14


 hereunder, shall be subject in all respects to, as applicable: (a) the orders approving the Debtors’

 use of cash collateral and/or postpetition debtor-in-possession financing facilities (collectively,

 the “DIP Orders”); (b) other documentation governing the Debtors’ use of cash collateral and

 postpetition financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms

 and conditions set forth in the Restructuring Support Agreement (as defined in the DIP Orders).

 To the extent there is any inconsistency between the terms of any of the DIP Orders and this Interim

 Order, the terms of the DIP Order (or DIP Orders, as applicable) shall control.

                13.      Notwithstanding the relief granted in this Interim Order and any actions

 taken pursuant to such relief, nothing contained in the Motion or this Interim Order or any payment

 made pursuant to this Interim Order shall constitute, nor is it intended to constitute: (a) an

 admission as to the validity or priority of any claim or lien (or the priority thereof) against the

 Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

 contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

 implication or admission that any particular claim is of a type specified or defined in this Interim

 Order or the Motion, (e) a request or authorization to assume or adopt any agreement, contract, or

 lease under section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party

 in interest’s rights under the Bankruptcy Code or applicable law.

                14.      Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                15.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.
Case 20-41308         Doc 121    Filed 03/13/20 Entered 03/13/20 09:43:49            Main Document
                                            Pg 7 of 14


                16.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Motion is necessary to avoid immediate and irreparable harm.

                17.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve on the Notice Parties (a) a copy of the Interim Order and (b) a notice scheduling

 a final hearing on the Motion, on April 3, 2020, at 10:00 a.m. (prevailing Central Time) in

 Courtroom 7-North, and shall file a certificate of service no later than 24 hours after service.



                                                               KATHY A. SURRATT-STATES
                                                                Chief U.S. Bankruptcy Judge
 DATED: March 13, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 121    Filed 03/13/20 Entered 03/13/20 09:43:49   Main Document
                                        Pg 8 of 14


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 121   Filed 03/13/20 Entered 03/13/20 09:43:49   Main Document
                                     Pg 9 of 14


                                     Exhibit A

                                Utility Services List
                                                            Foresight Energy
                                                            Utility Services List

                                                                                                                                                          Proposed
                                                                                           Average     Average 2-                                         Adequate
   Utility Provider and                                Account                             Monthly       Week     Prepetition                             Assurance
          Address                Debtor(s)            Number(s)            Type           Expenditure Expenditure Deposits                                 Deposit




                                                                                                                               Case 20-41308
AKIN WATER                Sugar Camp Energy, LLC     00055, 10250,         Water            $34,890     $17,444                                       –    $17,444
DISTRICT                    Seneca Rebuild, LLC      10308, 10310,
                                                     10497, 10580,
                                                     10605, 10606,
                                                     10610, 10611,
                                                     10712, 10715,
                                                     10716, 10810,
                                                     10811, 10925,




                                                                                                                               Doc 121
                                                     10957, 10958,
                                                     11230, 11258,
                                                     11303, 11780,
                                                     40334, 40335,
                                                     40560, 40565,




                                                                                                           Filed 03/13/20 Entered 03/13/20 09:43:49
                                                     40585, 40960,
                                                     71595, 81070,
                                                     40000, 40134,
                                                     10305, 10307,
                                                     103315, 10312




                                                                                                                      Pg 10 of 14
AMEREN ILLINOIS            Macoupin Energy LLC       0838089007           Electric         $266,267     $133,133                                      –   $133,133
                            Oeneus LLC d/b/a         3155371000
                               Savatran LLC          3933417006
                           Hillsboro Energy LLC      9690830005
                                                     06691-55014
                                                     0938050000
                                                     4303360044
AT&T                       Macoupin Energy LLC       287025551266    Telecommunications     $2,500       $1,250                                       –    $1,250
                            Hillsboro Energy LLC     287021834553
                           Coalfield Construction,   287022945004
                                     LLC             287265180081




                                                                                                                               Main Docum
Doc#: US1:13293113v19
                                                                                                                                                              Proposed
                                                                                               Average     Average 2-                                         Adequate
   Utility Provider and                                   Account                              Monthly       Week     Prepetition                             Assurance
          Address                 Debtor(s)              Number(s)             Type           Expenditure Expenditure Deposits                                 Deposit
                          Foresight Energy Services,
                                     LLC
AT&T                      Foresight Energy Services,   72506778-00001    Telecommunications      $598         $299                                        –     $299




                                                                                                                                   Case 20-41308
TELECONFERENCE                       LLC
SERVICES
BULLDOG SYSTEMS,          Sugar Camp Energy, LLC        20224, 600916,         Trash            $15,325      $7,662                                       –    $7,662
LLC                         Seneca Rebuild, LLC        609278, 606129,
                                                       606324, 607427,
                                                       618472, 600421,
                                                       603526, 618339,
                                                       605026, 609225




                                                                                                                                   Doc 121
CENTURYLINK               Foresight Energy Services,      87460426       Telecommunications     $1,151        $576                                        –     $576
                                     LLC
CITY OF HILLSBORO          Hillsboro Energy LLC         007 20470 00           Water            $23,903     $11,952                                       –    $11,952
                                                        007 20480 00




                                                                                                               Filed 03/13/20 Entered 03/13/20 09:43:49
                                                         1760134007
CONFERTEL                 Foresight Energy Services,        None         Telecommunications       $2           $1                                         –      $1
                                     LLC
CONSOLIDATED                Hillsboro Energy LLC       217-532-6334/0    Telecommunications     $3,144       $1,572                                       –    $1,572




                                                                                                                          Pg 11 of 14
COMMUNICATIONS                                         217-532-7310/0
CORINTH WATER             Williamson Energy, LLC        SUPPF3293,             Water            $9,858       $4,929                                       –    $4,929
DISTRICT                  Coalfield Construction,      MACHM2440,
                                   LLC                 MACH2540,
                                                       DEVEW3536,
                                                       ENERW3857,
                                                       ENERW3821,
                                                       ENERW3711,
                                                       KENNM3518,
                                                        MINIM3809
                                                       ENERW3505
CMC RURAL WATER            Macoupin Energy LLC          083 60000 00           Water            $1,970        $985                                        –     $985
DISTRICT                                                068 00000 00




                                                                                                                                   Main Docum
                                                                         2
Doc#: US1:13293113v19
                                                                                                                                                               Proposed
                                                                                                Average     Average 2-                                         Adequate
   Utility Provider and                                    Account                              Monthly       Week     Prepetition                             Assurance
          Address                Debtor(s)                Number(s)             Type           Expenditure Expenditure Deposits                                 Deposit
CWI OF ILLINOIS #732/     Williamson Energy, LLC       3-0732-1027409           Trash            $9,330       $4,665                                       –    $4,665
REPUBLIC SERVICES                                      3-0732-5008126
DC WASTE &                 Hillsboro Energy LLC            1719100              Trash            $2,860       $1,430                                            $1,430




                                                                                                                                    Case 20-41308
RECYCLING, INC.

FLOWERS                    Macoupin Energy LLC           131597-001             Trash            $2,797       $1,398                                       –    $1,398
SANITATION SERVICE                                       131597-002

FRONTIER                  Macoupin Energy LLC          217-854-3291-120 Telecommunications       $3,014       $1,506                                       –    $1,506
COMMUNICATIONS                                              106-2




                                                                                                                                    Doc 121
                           Hillsboro Energy LLC
SERVICES                  Williamson Energy, LLC       217-196-1028-053
                                                            117-2
                                                       217-534-6764-122
                                                            618-2




                                                                                                                Filed 03/13/20 Entered 03/13/20 09:43:49
                                                       224-159-2000-021
                                                            212-5
FUTIVA LLC                Sugar Camp Energy, LLC           123083         Telecommunications      $101         $50                                         –     $50
HAMILTON COUNTY           Sugar Camp Energy, LLC         05000662Z,             Water             $143         $72                                         –     $72
WATER DISTRICT                                           05000457A




                                                                                                                           Pg 12 of 14
HOSTWAY                   Foresight Energy Services,   foresighte359824   Telecommunications      $118         $59                                         –     $59
                                     LLC
Level 3 / CENTURY         Foresight Energy Services,       321481         Telecommunications     $3,848       $1,924                                       –    $1,924
LINK                                 LLC

MJM Electric               Hillsboro Energy LLC        624302, 1263600,        Electric           $160         $80                                         –     $80
                            Oeneus LLC d/b/a               1263700
                               Savatran LLC
REND LAKE                  Coalfield Construction,          3703                Water             $24          $12                                         –     $12
CONSERVANCY                         LLC
SIT-CO LLC                       Sitran LLC                 None          Telecommunications      $688         $344                                        –     $344




                                                                                                                                    Main Docum
                                                                          3
Doc#: US1:13293113v19
                                                                                                                                                                     Proposed
                                                                                             Average     Average 2-                                                  Adequate
   Utility Provider and                                    Account                           Monthly       Week     Prepetition                                      Assurance
          Address                Debtor(s)                Number(s)            Type         Expenditure Expenditure Deposits                                          Deposit
SOUTHEASTERN              Sugar Camp Energy, LLC 1056410, 106423,             Electric      $3,572,953   $1,786,477                                     $2,900,000      –
ILLINOIS ELECTRIC         Williamson Energy, LLC 1069999, 1070017,
                                                 1070787, 1077538,




                                                                                                                                 Case 20-41308
                                                 1080081, 1065540,
                                                 1067948, 1082128,
                                                 1063704, 1073822,
                                                 1070321, 1055811,
                                                 1057455, 1057736,
                                                 1065423, 1079948,
                                                 1080806, 1081445,
                                                 1080131, 1083140,




                                                                                                                                 Doc 121
                                                 1078513, 1080981,
                                                 1082016, 1083076,
                                                 1052858, 1070577,
                                                 1071060, 1082128,
                                                 1067948, 1065540,




                                                                                                             Filed 03/13/20 Entered 03/13/20 09:43:49
                                                 1077521, 1071846,
                                                 1082462, 1084309
SOUTHEASTERN                 Oeneus LLC d/b/a              1060008            Electric        $4,879       $2,438                                           –         $2,438
ILLINOIS ELECTRIC              Savatran LLC                1065949
                           Coalfield Construction,         1080806




                                                                                                                        Pg 13 of 14
                                    LLC                    1070321
                            Seneca Rebuild, LLC
SPECTRUM                  Foresight Energy Services,   834578001424850 Telecommunications     $1,000        $500                                            –          $500
BUSINESS/CHARTER                     LLC                      0
COMMUNICATIONS
VECTREN ENERGY                   Sitran LLC            01-300574289-140       Electric        $48,133     $24,067                                           –         $24,067
DELIVERY                                                    6156 8
                                                       01-300549093-116
                                                            6281 4
                                                       01-300549093-116
                                                            6290 3




                                                                                                                                 Main Docum
                                                                          4
Doc#: US1:13293113v19
                                                                                                                                                                     Proposed
                                                                                             Average     Average 2-                                                  Adequate
   Utility Provider and                                   Account                            Monthly       Week     Prepetition                                      Assurance
          Address                Debtor(s)               Number(s)            Type          Expenditure Expenditure Deposits                                          Deposit
VERIZON                   Sugar Camp Energy, LLC       285667821-00001 Telecommunications     $4,463       $2,231                                           –         $2,231
                          Williamson Energy, LLC       442023057-00001




                                                                                                                                 Case 20-41308
WAYNE-WHITE               Sugar Camp Energy, LLC 2652300, 2486000,           Electric         $8,593       $4,297                                           –         $4,297
COUNTIES ELECTRIC            Oeneus LLC d/b/a    2485600, 2485700,
COOP                           Savatran LLC      2485800, 2485900,
                                                 2486100, 2486200,
                                                 2486300, 2486400,
                                                     2486500
WINDSTREAM                Foresight Energy Services,      7078622      Telecommunications     $3,106       $1,553                                           –         $1,553
                                     LLC




                                                                                                                                 Doc 121
Total                                                                                       $4,025,814   $2,012,907                                     $2,900,000   $226,430




                                                                                                             Filed 03/13/20 Entered 03/13/20 09:43:49
                                                                                                                        Pg 14 of 14
                                                                                                                                 Main Docum
                                                                        5
Doc#: US1:13293113v19
